Exhibit 10.4


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (the “Agreement”) is
entered into effective May 8, 2020 (the “Effective Date”), by and between Ezra
Uzi Yemin (“Executive”) and DELEK US HOLDINGS, INC. (the “Company”), who, in
return for the mutual promises set forth herein, agree as follows:
1.
Prior Agreement; Term.

(a)
Prior Agreement. Executive and the Company are parties to that certain Executive
Employment Agreement, effective as of November 1, 2017 (the “Prior Agreement”),
which is amended and restated as set forth herein. The Company shall continue to
employ Executive on the terms and conditions set forth in the Agreement, which
supersedes and replaces the Prior Agreement in its entirety other than with
respect to any amounts otherwise due and owing under the Prior Agreement which
have not been paid prior to the Effective Date.

(b)
Term. The term of this Agreement shall commence upon the Effective Date and
expire on May 8, 2023 (the “Initial Term”) unless terminated earlier as provided
for herein. On each anniversary of the Initial Term (each a “Term Extension
Date”), the term of Executive’s employment hereunder will automatically, without
further action by Executive or the Company, be extended for one year (each such
one year period an “Extended Term”); provided, however, that either Executive or
the Company may, by written notice to the other given not less than 180 days
prior to the then-applicable Term Extension Date, cause the term to cease to
extend automatically, in which case Executive’s employment hereunder (if not
earlier terminated as provided for herein) shall automatically terminate upon
the next Term Extension Date. The Initial Term and any Extended Term are
referred to herein as the “Term.”

2.
Scope of Employment. During the Term, the Company shall employ Executive and
Executive shall render services to the Company in the capacity as the Company’s
principal executive officer with the title of Chairman of the Board, President
and Chief Executive Officer of the Company and shall render services to Delek
Logistics Partners, LP (“DKL”) in the capacity as DKL’s principal executive
officer with the title of Chairman of the Board, President and Chief Executive
Officer of DKL and such other titles as may be established from time to time.
During the Term, Executive shall also serve as the principal executive officer
of any subsidiary of the Company required to be listed by the Company under Item
601(b)(21) of Regulation S-K of the United States Securities and Exchange
Commission (the “SEC”). Executive shall devote Executive’s full business time
and best efforts to the successful functioning of the Company’s business and
shall faithfully and industriously perform all duties pertaining to Executive’s
position, including such additional duties as may be assigned from time to time,
to the best of Executive’s ability, experience and talent; provided, however,
that Executive may pursue charitable or civic activities, engage in passive
personal investments, participate in industry association and trade groups, and
serve as an





--------------------------------------------------------------------------------




executor, trustee or in other similar fiduciary capacities; provided that any
such activities do not materially interfere with the performance of his
responsibilities and US 7013273 obligations pursuant to this Agreement;
provided, further that Executive shall be allowed to join up to one board of
directors (or other governing bodies and inclusive of any board or governing
body that Executive is a member of as of the Effective Date) and the Company
shall have the right to approve (and Executive shall have the obligation to
obtain the Company’s approval of) such appointment in advance of Executive’s
appointment. The Company shall be commercially reasonable in granting such
approval and will act in good faith. Executive shall be subject at all times
during the Term hereof to the lawful direction and control of the Company’s
Board of Directors (the “Board”) in respect of the work to be done.
3.
Compensation.

(a)
Base Compensation. During the Term and effective as of the Effective Date,
Executive’s annualized base salary (the “Base Compensation”) shall be (i) the
Base Salary specified in the “Terms of Employment” (attached hereto as “Exhibit
A”), (ii) subject to all appropriate federal and state withholding taxes and
(iii) payable at the same times and under the same conditions as salaries are
paid to the Company’s other employees in accordance with the normal payroll
practices of the Company. The Base Compensation shall be reviewed and may be
increased from time to time following the Effective Date by the Board (or any
applicable committee thereof) in its sole discretion applied consistent with
this Section 3(a). For the avoidance of doubt, Executive’s Base Compensation
shall not be reduced except as expressly agreed to by Executive in writing. The
Base Compensation shall at all times during the Term be, and remain, more than
the compensation of Executive’s subordinates at such times. If the Base
Compensation is adjusted after the Effective Date, the Base Compensation defined
above shall also be adjusted for all purposes of this Agreement; provided, that,
no reduction in Base Compensation not otherwise agreed to by Executive in
writing shall have any effect for purposes of this Agreement.

(b)
Annual Bonus. Executive will be eligible to participate in the Company’s annual
cash incentive plan at a level that is commensurate with Executive’s position as
determined by the Board (or any applicable committee thereof) in its sole and
reasonable discretion. Executive’s Annual Bonus (as defined below) target for
service during the 2020 fiscal year shall be equivalent to a stated percentage
of Executive’s Base Compensation as specified in the Terms of Employment (the
“Bonus Target”) and, for 2021 and thereafter, the Bonus Target shall not be
reduced without Executive’s prior written consent. The Annual Bonus may be based
upon achievement of performance measures and objectives on terms no less
favorable than other senior executive officers as established by the Board from
time to time; provided that the performance metrics for the Annual Bonus in
respect of the 2020 fiscal year will be as specified in the Terms of Employment.
The Annual Bonus is





--------------------------------------------------------------------------------




typically paid in the first fiscal quarter of the year following the applicable
bonus year. Notwithstanding any other provisions herein contain or in any bonus
plan or policy, unless Executive’s employment is terminated for Cause (as
defined below), upon Executive’s termination of employment following the end of
any applicable bonus year, the Company shall pay Executive the Annual Bonus for
such applicable bonus year when it otherwise pays such bonuses, but no later
than 90-days following the end of such bonus year. For purposes of this
Agreement, an “Annual Bonus” shall mean a cash bonus, if any, awarded by the
Board (or any applicable committee thereof) to Executive in recognition of
Executive’s service during the preceding fiscal year and in a manner consistent
with the Company’s annual bonus programs for senior executives.
(c)
Long-Term Incentive Compensation. Executive shall be eligible to participate in
the Company’s long-term incentive plans that may be in effect from time to time
for the Company and its subsidiaries including, without limitation, the
Company’s 2016 Long-Term Incentive Plan (the “Plan”), on terms commensurate with
Executive’s position and duties and at such time and on such terms specified in
the Terms of Employment, as determined by the Board or any other authorized
administrator of the Plan (the “Plan Administrator”) in their sole discretion,
but not otherwise inconsistent with this Agreement. Except as provided herein,
including the Terms of Employment, program design, including, without
limitation, performance measures and weighting, is at the sole discretion of the
Plan Administrator.

4.
Fringe Benefits / Reimbursement of Business Expenses.

(a)
General Employee Benefits. The Company shall make available to Executive, or
cause to be made available to Executive, throughout the period of Executive’s
employment hereunder, such benefits as may be put into effect from time to time
by the Company generally for other senior executives of the Company. The Company
expressly reserves the right to modify such benefits available to Executive at
any time provided that such modifications apply to other similarly situated
employees.

(b)
Business Expenses. Executive will be reimbursed for all reasonable out-of-pocket
business, business entertainment and travel expenses paid by Executive in
connection with the performance of Executive’s duties for the Company, in
accordance with and subject to Section 20(c) and all applicable Company expense
incurrence and reimbursement policies.

(c)
Other Benefits. During the Term, the Company will pay Executive’s reasonable
costs of professional tax and financial counseling and provide him with the use
of an automobile including fuel and maintenance, provided that, the cost of each
such benefit does not exceed $25,000 in any calendar year. Perquisites and other
personal benefits that are not integrally and directly related to the
performance of Executive’s duties and confer a direct or indirect benefit upon
Executive that has a personal





--------------------------------------------------------------------------------




aspect may, in the Company’s reasonable discretion, be recorded as taxable
compensation to Executive and disclosed in public filings according to SEC
regulations.
(d)
Residence. During the Term, the Company shall offer to lease Executive’s primary
residence as of the Effective Date (the “Residence”) to Executive for
residential use at fair market rental value. For a period of 12 months following
the Effective Date, Executive shall also have the exclusive option (the
“Residence Option”) to purchase the Residence from the Company upon the terms
set forth below.

(i)
Term/Exercise of Option. The Residence Option may be exercised by Executive’s
delivery of written notice to the Company pursuant to the notice provisions of
this Agreement at any time during the Residence Option Term. The Residence
Option Term shall begin on the Effective Date and end at 5:00 p.m. U.S. Central
Time 12 months following the Effective Date. The Residence Option shall expire
immediately, automatically and without notice, and shall be of no further force
or effect, if (A) Executive’s employment is terminated by the Company for Cause,
(B) the Residence ceases to be used by Executive as a personal residence or (C)
Executive does not exercise the Residence Option during the Residence Option
Term.

(ii)
Purchase Price. The price to be paid by Executive to the Company to purchase the
Residence (the “Purchase Price”) shall be equal to the fair market value (the
“FMV”) of the Residence at the time of purchase as determined by a reputable MAI
appraiser chosen by the Company who has at least six years of experience
appraising improved residential properties in the county where the Residence is
located. The determination of FMV by this appraiser shall be binding and
conclusive. The fee of any such appraiser selected hereunder above shall be
borne equally by the parties.

(iii)
More Definitive Agreement. If Executive exercises the Residence Option, the
parties shall promptly negotiate in good faith a written purchase and sale
agreement for the Residence containing a commitment to close the transaction
within 60 days following the full execution of the agreement, an earnest money
deposit of at least five percent of the Purchase Price and such other terms,
conditions, representations and warranties that are not inconsistent with the
terms hereof and that are reasonable and customary for similar transactions.

5.
Vacation Time / Sick Leave. Executive will be granted 25 business days of
vacation per calendar year. Unused vacation will accrue and carry over into a
new calendar year during the Term and the amount attributed to accrued and
unused vacation will be paid to Executive upon the termination of employment.
Executive will be provided with sick leave according to the Company’s standard
policies.





--------------------------------------------------------------------------------




6.
Compliance with Company Policies. Executive shall comply with and abide by all
applicable lawful policies and directives of the Company and its subsidiaries
including, without limitation, the Codes of Business Conduct & Ethics for the
Company and its subsidiaries, the Supplemental Insider Trading Policies for the
Company and its subsidiaries and any applicable employee handbooks or manuals.
The Company and its subsidiaries may, in their sole discretion, change, modify
or adopt new policies and directives affecting Executive’s employment which
shall be provided to Executive in writing and shall not be on a basis more
burdensome than applicable to other officers or otherwise require any additional
financial commitment from Executive. In the event of any conflict between the
terms of this Agreement and the employment policies and directives of the
Company and its subsidiaries, the terms of this Agreement will control, subject
to the Company Clawback Policy as modified or amended which shall not be
abrogated and shall take precedence over any inconsistent terms in this
Agreement. Executive acknowledges that the Company and its subsidiary, DKL, are
currently subject to SEC reporting requirements pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the continued listing
requirements of the New York Stock Exchange or any other securities exchange on
which the securities of the Company may be listed from time to time for public
trading (collectively, a “Securities Market”), and other federal securities laws
and regulations applicable to publicly traded companies in the United States. As
an employee, officer and director of the Company and as an officer and director
of DKL, Executive will, in such capacities, be required to comply with
applicable federal securities laws and regulations (including, without
limitation, the reporting requirements under Exchange Act Section 16(a) and
related SEC rules and regulations), Securities Market listing requirements as
well as certain policies of the Company and its subsidiaries designed to comply
with such laws and regulations.

7.
Confidentiality. Executive recognizes that during the course of Executive’s
employment hereunder, Executive will be exposed to information or ideas of a
confidential or proprietary nature that pertain to Company’s business,
financial, legal, marketing, administrative, personnel, technical or other
functions or which constitute trade secrets (including, without limitation,
business strategy, strategic plans, investment and growth plans and
opportunities, client and customer needs and strategies, the identity of sources
and markets, marketing information and strategies, business and financial plans
and strategies, methods of doing business, data processing and technical
systems, specifications, designs, plans, drawings, software, data, prototypes,
programs and practices, sales history, financial health or material non-public
information as defined under federal securities law) (collectively “Confidential
Information”). Confidential Information also includes such information of third
parties that has been provided to Company in confidence, and Confidential
Information includes such information provided to Executive both before and
after the date he enters into this Agreement. All such information is deemed
“confidential” or “proprietary” whether or not it is so marked. Information will
not be considered Confidential Information to the extent that it is or becomes
generally available to the public other than through any breach of this
Agreement by or at the discretion of Executive. Nothing in this Section will
prohibit the use





--------------------------------------------------------------------------------




or disclosure by Executive of knowledge that is in general use in the industry
or general business knowledge that was known to Executive prior to Executive’s
service to the Company or which enters the public domain other than through any
breach of this Agreement by or at the discretion of Executive. Executive may
also disclose such information if required by court order or applicable law
provided that Executive (a) uses Executive’s reasonable best efforts to give the
Company written notice as far in advance as is practicable to allow the Company
to seek a protective order or other appropriate remedy (except to the extent
that Executive’s compliance with the foregoing would cause Executive to violate
a court order or other legal requirement), (b) discloses only such information
as is required by law, and (c) uses Executive’s reasonable best efforts to
obtain confidential treatment for any Confidential Information so disclosed.
During Executive’s employment and for so long as the Confidential Information
remains confidential or proprietary thereafter, Executive shall hold
Confidential Information in strict confidence, shall use it only in connection
with the performance of Executive’s duties on behalf of the Company, shall
restrict its disclosure to those directors, employees or independent contractors
of the Company with a need to know such Confidential Information, and shall not
disclose, copy or use Confidential Information for the benefit of anyone other
than the Company without the Company’s prior written consent. However, nothing
in this Agreement shall prohibit Executive from reporting possible violations of
law to any governmental agency or entity in accordance with applicable
whistleblower protection provisions including, without limitation, the rules
promulgated under Section 21F of the Exchange Act or Section 806 of the
Sarbanes-Oxley Act of 2002, or require Executive to notify the Company (or
obtain its prior approval) of any such reporting. Executive shall, at any time,
upon Company’s request and at Company’s sole discretion or immediately upon
Executive’s separation from employment, return to the Company and certify in a
form satisfactory to the Company, the destruction of any and all written or
electronic documents or data containing Confidential Information in Executive’s
possession, custody or control. Further, pursuant to the federal Defend Trade
Secrets Act of 2016, an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (A) is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; (B) is made to the individual’s attorney in relation to a lawsuit for
retaliation against the individual for reporting a suspected violation of law;
or (C) is made in a complaint or other document filed in a lawsuit or
proceeding, if such filing is made under seal. For the avoidance of doubt,
Executive shall not retain any copy, in any form of any Confidential Information
following such request or separation.
8.
Restrictive Covenants.

(a)
Non-Competition.

(i)
As a condition of the Company’s entry into this Agreement in which it will
provide Executive with Confidential Information and the other benefits set





--------------------------------------------------------------------------------




forth herein, Executive agrees that, if his employment ends during the Term,
then, during the Non-Compete Period (as defined below), he will not, without the
prior written consent of the Company (which shall not be unreasonably withheld),
directly or indirectly, either as an individual or as an employee, officer,
director, shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity conduct any business, or assist
any person in conducting any business, that is directly in competition with the
Company’s Business (as defined below) in the Territory (as defined below). The
terms of this Section 8(a) shall not apply to the passive ownership by Executive
of less than 5% of a class of equity securities of an entity, which securities
are publicly traded on any national securities exchange.
(ii)
The “Non-Compete Period” shall commence upon the date that Executive’s
employment with the Company ends and continue until the first anniversary of
such date.

(iii)
For purposes of this Section 8(a), the “Company’s Business” means the businesses
conducted by the Company or any of its subsidiaries at the time of the
termination of Executive’s employment for which he has material responsibility
at the time of the termination of his employment or in the twelve months prior
thereto (which businesses, for the avoidance of doubt, include without
limitation the midstream and downstream energy businesses focused on petroleum
refining and the transportation, storage and wholesale distribution of crude oil
intermediate and refined products).

(iv)
For purposes of Section 8(a), the “Territory” shall mean the following
geographic areas as of the commencement of the Non-Compete Period (A) a 75-mile
radius from any of the Company’s or any of its subsidiaries’ petroleum and
biodiesel refining facilities, (B) a 75-mile radius from any of the Company’s or
its subsidiaries’ wholesale refined products distribution facilities and (C) a
50-mile radius from any of the Company’s or its subsidiaries’ retail fuel and/or
convenience merchandise facilities.

(b)
Non-Interference with Commercial Relationships. During Executive’s employment
with the Company, and for a period of one year thereafter, Executive will not,
directly or indirectly, either as an individual or as an employee, officer,
director, shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity whatsoever approach or solicit
any customer or vendor of Company with whom or which Executive had contact on
behalf of the Company or any of its subsidiaries for the purpose of causing,
directly or indirectly, any such customer or vendor to cease or lessen doing
business with the Company or its affiliates, nor will Executive engage in any
other activity that interferes or could





--------------------------------------------------------------------------------




reasonably be expected to interfere in any material way with the commercial
relationships between the Company and its affiliates and such customers or
vendors. The foregoing covenant shall be in addition to all other covenants or
agreements to which Executive may be subject.
(c)
Non-Interference with Employment Relationships. During Executive’s employment
with the Company, and for a period of one year thereafter, Executive shall not,
without the Company’s prior written consent, directly or indirectly: (i) induce
or attempt to induce any Company employee to terminate his/her employment with
the Company; or (ii) interfere with or disrupt the Company’s relationship with
any of its employees or individuals providing services as independent
contractors. The foregoing does not prohibit Executive (personally or as an
employee, officer, director, shareholder, partner, equity participant, sole
proprietor, independent contractor, consultant or in any other capacity) from
hiring or employing an individual that contacts Executive on his/her own
initiative without any direct or indirect solicitation by Executive, nor does it
prevent Executive from engaging in customary forms of general solicitation such
as newspaper advertisements or internet postings so long as such general
solicitation is not targeted at employees or independent contractors of the
Company.

(d)
It is understood and agreed that the scope of each of the covenants contained in
this Section 8 is reasonable as to time, area, and persons and all other
respects, and is necessary to protect the legitimate business interests of the
Company. Executive acknowledges and agrees that the restrictions in this Section
8 do not interfere with public interests, will not prevent Executive from
earning a living or create undue hardship, and are material and substantial
parts of this Agreement intended and necessary to prevent unfair competition,
protect the Confidential Information, preserve the Company’s interest in
retaining customers, and protect the Company’s goodwill. The covenants in this
Section 8, and each provision and portion hereof, are severable and separate,
and the unenforceability of any specific covenant (or portion thereof) shall not
affect the provisions of any other covenant (or portion thereof). Moreover, in
the event any arbitrator or court of competent jurisdiction shall determine that
the scope, time or territorial restrictions set forth are unreasonable, then it
is the intention of the parties that such restrictions be enforced to the
fullest extent which such arbitrator or court deems reasonable, and this
Agreement shall thereby be reformed.

9.
Copyright, Inventions, Patents. The Company shall have all right, title and
interest to all intellectual property (including, without limitation, graphic
designs, copyrights, trademarks and patents) created by Executive during the
course of Executive’s employment with the Company. Executive hereby assigns to
Company all copyright ownership and rights to any work product developed by
Executive or at Executive’s discretion and reduced to practice for or on behalf
of the Company or which relate to the Company’s business during the course of
the employment relationship. At the Company’s expense and for a period beginning
on





--------------------------------------------------------------------------------




the Effective Date and continuing for three years following the termination of
Executive’s employment, Executive shall use Executive’s reasonable best efforts
to assist or support the Company to obtain, maintain, and assert its rights in
such intellectual property and work product including, without limitation, the
giving of evidence in suits and proceedings, and the furnishing and/or assigning
of all documentation and other materials relative to the Company’s intellectual
property rights.
10.
Termination of Employment.

(a)
Termination by Company for Cause. The Company may immediately terminate this
Agreement and/or Executive’s employment at any time for Cause (as defined
below). Upon any such termination, except for the Accrued Benefits (as defined
below), the Company shall be under no further obligation to Executive hereunder
except as otherwise required by law, and the Company will reserve all further
rights and remedies available to it at law or in equity. For purposes hereof,
“Accrued Benefits” shall mean: (i) earned, but unpaid Base Compensation through
the date of termination, (ii) payment for any accrued, but unused vacation time,
(iii) reimbursement for business expenses incurred prior to the date of
termination, (iv) vested benefits under any employee benefit plan and (v)
continued rights to indemnification and directors and officers insurance for any
acts related to Executive’s service to the Company, DKL or any of their
subsidiaries and affiliates prior to the termination date and for which
indemnification and/or insurance would apply.

(b)
Termination by Executive for Good Reason. Executive may terminate this Agreement
(and Executive’s employment hereunder) by providing 30 calendar days’ advance
written notice of termination and provided that the condition remains uncured
through the end of such 30-day period. In the event of any such termination,
Executive shall be entitled to the Accrued Benefits and separation benefits
under Section 10(c) as if the Company had terminated Executive’s employment
without Cause. This provision shall not apply if Executive is terminated by
reason of death or Disability (as defined below).

(c)
Termination At-Will by Company or Failure to Renew. Subject to the provisions of
Section 10(f), the Company may terminate this Agreement (and Executive’s
employment hereunder) at any time and for any reason. If the termination occurs
during the Term and is other than for Cause or in the event of a Failure to
Renew, Executive, if Executive timely executes and does not revoke the
Separation Release (as that term is defined in Section 10(f) of this Agreement),
shall be entitled to the following (in addition to the Accrued Benefits): (i)
the Separation Payment, (ii) the costs of continuing family health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), for 18 months following termination of employment, provided,
that the Company may, in





--------------------------------------------------------------------------------




its sole discretion, (A) pay such amounts directly to the applicable provider or
(B) pay an equivalent amount directly to Executive, (iii) the Post-Employment
Annual Bonus and (iv) Accelerated Vesting upon termination. This provision shall
not apply if Executive is terminated by reason of death or Disability.
(d)
Termination At-Will by Executive. Executive may terminate this Agreement (and
Executive’s employment hereunder) at any time and for any reason. If Executive
terminates this Agreement and Executive’s employment hereunder during the Term
(other than due to Executive’s death or Disability), Executive must provide the
Company with advance written notice of termination equal to the lesser of six
months or the balance of the Term (the “Required Notice”).

(i)
If Executive terminates Executive’s employment during the Term other than for a
Good Reason and provides at least six months’ advance written notice of
termination (even if the Required Notice is less than six months), and if
Executive timely executes and does not revoke the Separation Release, and
Executive fully complies with the material ongoing obligations of Section 8
(above), Executive shall be entitled to receive a single lump sum payment equal
to Executive’s Base Compensation at the time the notice of termination is
delivered, subject to all appropriate federal and state withholding taxes, and
the costs of continuing family health insurance coverage under COBRA for 18
months following termination of employment, provided, that the Company may, in
its sole discretion, (A) pay such amounts directly to the applicable provider or
(B) pay an equivalent amount directly to Executive. For the avoidance of doubt,
Executive shall continue to vest in any equity awards he has been granted during
such notice period. This Section 10(d)(i) shall not apply if Executive is
terminated by reason of death or Disability.

(ii)
If Executive (A) terminates Executive’s employment during the Term other than
for a Good Reason without providing the Required Notice or (B) fails to render
services to the Company in a diligent and good faith manner after the delivery
of the Required Notice and continues or repeats such failure after receiving
written notice of such failure, Executive shall receive compensation only in the
manner stated in Section 10(a) and the Company may immediately terminate
Executive’s employment, which termination shall not be deemed a termination
without Cause under Section 10(c). This Section 10(d)(ii) shall not apply if
Executive is terminated by reason of death or Disability.

(e)
Accelerated Termination After Notice. Nothing herein shall limit the Company’s
right to terminate this Agreement and/or Executive’s employment after the
Company receives notice of termination from Executive, which termination shall
not be deemed a termination without Cause under Section 10(c). However, if the
Company





--------------------------------------------------------------------------------




receives the Required Notice from Executive and then terminates this Agreement
and/or Executive’s employment for any reason other than for Cause or under
Section 10(d)(ii), Executive’s employment shall terminate on (and
post‑employment provisions of Sections 7, 8(b), 8(c) and 9 shall be effective
from) the date on which the Company terminates Executive’s employment, but
Executive shall be entitled to a single lump sum payment of the amount of such
compensation, bonuses, vesting and other benefits as if Executive’s termination
had been effective on the earlier of (i) the termination date specified in
Executive’s notice of termination or (ii) six months following Executive’s
notice of termination.
(f)
Separation Release. Notwithstanding anything to the contrary, provided that
Executive does not willfully violate his ongoing obligations of Section 8
(above), and any applicable six-month delay required by Section 20 hereof and
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”), if a payment is otherwise payable to
Executive hereunder upon Executive’s termination of employment, such payment
shall be payable in cash to Executive on the Company’s first payroll date that
is on or after the 60th day following Executive’s “separation from service”
(within the meaning of Section 409A) (or such later date as may be required by
law or Section 11(a)). However, Executive’s right to receive the Separation
Payment, and any other separation benefits provided by Section 10(c) or Section
10(d) shall be conditioned upon (i) Executive’s execution and delivery to the
Company of a Separation Release (and the expiration of any statutorily mandated
revocation period without Executive revoking the Separation Release) within the
time provided by the Company to do so and (ii) Executive’s continued material
compliance with this Agreement, including no willful violations of Sections 7
and 8, and any other restrictive covenants to which Executive is bound. If
Executive fails to timely execute and deliver the Separation Release or if
Executive timely revokes Executive’s acceptance of the Separation Release
thereafter (if such revocation is permitted), Executive shall not be entitled to
the Separation Payment or any other separation benefits and shall repay any
Separation Payment or other separation benefits received. If the foregoing
consideration and revocation periods begin in one taxable year and end in a
second taxable year, payment will be made in the second taxable year.

(g)
Termination upon Disability or Death. In the event that Executive’s employment
ceases due to Executive’s death or Disability, Executive shall be entitled to
the following (in addition to all accrued compensation and benefits through the
date of termination): (i) the costs of continuing family health insurance
coverage under COBRA for 18 months following termination of employment,
provided, that the Company may, in its sole discretion, (A) pay such amounts
directly to the applicable provider or (B) pay an equivalent amount directly to
Executive, (ii) the Post-





--------------------------------------------------------------------------------




Employment Annual Bonus; (iii) Accelerated Vesting upon termination and (iv) the
Accrued Benefits.
(h)
Definitions. The following terms shall have the following meanings as used in
this Agreement:

(i)
“Accelerated Vesting” means the immediate 100% vesting and settlement, if
applicable, of all unvested equity awards granted to Executive by the Company
under the Plan or otherwise which are (A) outstanding as of the date of
termination with respect to awards which do not contain performance-based
vesting condition and (B) outstanding as of the Effective Date with respect to
awards which do contain performance-based vesting condition; provided, that, any
equity awards under clause (B) shall 100% vest and be settled (to the extent
such awards had not vested prior to such termination) with respect to a number
of such performance based equity awards equal to the greater of (1) the target
number of such performance based equity awards, or (2) the actual number of such
performance based equity awards that would have vested if the date of the
termination of employment were the end of the performance period and the actual
performance as of that date had been the actual performance for the entire
performance period. However, any Accelerated Vesting that occurs other than in
the Context of a Change in Control (as defined below) will apply to unvested (A)
performance awards on a prorated basis through the termination of employment,
based on actual results evaluated after the close of the applicable performance
period and payable in a lump sum at the same time as performance awards are paid
to executives of the Company generally and (B) full value equity awards (e.g.,
restricted stock, restricted stock units and phantom units) and appreciation
equity awards (e.g., non‑qualified stock options and stock appreciation rights)
only to the extent that such awards that would have vested if Executive’s
employment had continued during a period equal to the lesser of six months
following termination of employment or the balance of the Term.

(ii)
“Cause” means Executive’s: (A) fraud, gross negligence, willful misconduct
involving the Company or its affiliates, willful breach of a fiduciary duty,
including, without limitation, Section 7 hereof, owed to the Company or its
affiliates, or any intentional and willful violation of the Company’s material
and written policies against discrimination or harassment which causes both
material and demonstrable economic harm to the Company; (B) conviction of, or
plea of nolo contendere to, a felony or serious crime involving moral turpitude
(other than traffic offenses); or (C) deliberate and continual refusal to
perform Executive’s duties in any material respect on substantially a full-time
basis or to act in accordance with any specific and lawful instruction of





--------------------------------------------------------------------------------




the Board which are consistent with his duties and position provided that
Executive has been given written notice of such conduct and such conduct is not
cured within 30 days thereafter.
(iii)
“Failure to Renew” means that (A) the Company provides Executive with the notice
contemplated in Section 1(b) not to renew the Term and (B) the Company does not
otherwise provide Executive with payments and benefits upon termination of
employment (through another plan, agreement or arrangement) that are no less
favorable than the payments and benefits available under this Agreement upon
termination of employment.

(iv)
“Good Reason” means (A) the Company materially breaches this Agreement (it being
acknowledged that any failure to pay any significant compensation or benefits at
the times due under this Agreement shall be deemed a material breach), (B) the
Company significantly reduces the scope of Executive’s duties under Section 2 or
requires Executive to perform any illegal or unethical activities, (C) the
Company reduces Executive’s compensation under Section 3 other than as part of a
base compensation reduction plan generally applicable to other similar senior
executive employees or reductions under nondiscriminatory employee benefit
programs applicable to full time employees generally, (D) the Company pays base
compensation to any of Executive’s subordinates or any other director or officer
at an annualized rate in excess of Executive’s then-current Base Compensation,
(E) Executive is removed, or not reelected or appointed, as the Chief Executive
Officer or Chairman of the Board of the Company or DKL unless such removal or
failure to be reelected or appointed is required by applicable law, including,
without limitation, SEC rules and regulations and Securities Market listing
requirements or (F) the Company requires Executive to relocate to any location
that increases his commuting distance by more than 50 miles.

(v)
“Release Expiration Date” shall mean the date of the expiration of any and all
waiting and revocation periods in the Separation Release.

(vi)
“Disability” means the inability of Executive to perform the customary duties of
Executive’s employment or other service with the Company or its affiliates by
reason of a physical or mental incapacity or illness that is expected to result
in death or to be of indefinite duration, as determined by a duly licensed
physician selected by the Company.

(vii)
“Post-Employment Annual Bonus” shall mean the Annual Bonus to which Executive
would have otherwise been entitled if Executive’s employment had continued
through the end of the bonus year based upon the actual performance of the
Company, prorated for the period of actual employment





--------------------------------------------------------------------------------




during the bonus year, and paid upon the payment of the annual bonuses to senior
executives of the Company pursuant to the Company’s annual bonus programs.
(viii)
“Separation Release” means the general release of employment related claims
attached hereto as Exhibit B. Notwithstanding the foregoing or any other
provision in Separation Release or the Agreement to the contrary, the Company
and Executive further agree that nothing in the Separation Release or the
Agreement (A) will limit Executive’s ability to file a charge or complaint with
the EEOC, the NLRB, OSHA, the SEC or any other federal, state or local
governmental agency or commission (each a “Government Agency” and collectively
“Government Agencies”); (B) will limit Executive’s ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information and reporting possible violations of law or
regulation or other disclosures protected under the whistleblower provisions of
applicable law or regulation, without notice to the Company; or (C) will limit
Executive’s right to receive an award for information provided to any Government
Agencies.

(ix)
“Separation Payment” shall mean an amount equal to the sum of Executive’s then
current Base Compensation (without regard to any reduction therein which
otherwise breached this Agreement) and Executive’s target Annual Bonus as in
effect immediately before any notice of termination (which shall never be less
than 140% of Base Compensation), multiplied by (A) three in the Context of a
Change in Control and (B) two in all other cases. In each case, the Separation
Payment shall be payable in a cash lump sum pursuant to Section 10(f). Executive
shall have no responsibility for mitigating the amount of any payment provided
for herein by seeking other employment or otherwise, and any such payment will
not be reduced in the event such other employment is obtained.

11.
Change in Control.

(a)
If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason within the period beginning six months prior to and
ending three years following a Change in Control, in each case, the termination
of Executive’s employment shall be deemed to have occurred in the “Context of a
Change in Control”, and Executive shall be entitled to the separation benefits
set forth in Section 10(c) with the enhanced Separation Payment as contemplated
in the definition thereof for a termination in the Context of a Change in
Control and Executive’s equity shall vest as provided in this Section 11(a)
below. Except as





--------------------------------------------------------------------------------




provided below, upon the earlier to occur of either (i) the termination of
Executive’s employment in the Context of Change in Control or (ii) a Change in
Control regardless of whether Executive’s employment is terminated (in either
case an “Acceleration Event”) and regardless of any contrary provision in any
award agreement issued prior to the Effective Date, upon the occurrence of the
Acceleration Event, all equity awards granted by the Company and outstanding as
of the Effective Date shall 100% vest and be settled (if applicable) upon such
Acceleration Event; provided, however, any such equity awards vesting upon the
achievement of performance conditions that were outstanding as of the Effective
Date shall vest and be settled (to the extent such awards had not vested prior
to the Acceleration Event) with respect to a number of such performance based
equity awards equal to the greater of (A) the target number of such performance
based equity awards, or (B) the actual number of such performance based equity
awards that would have vested if the date of the Acceleration Event were the end
of the performance period and the actual performance as of that date had been
the actual performance for the entire performance period. With respect to any
equity awards granted after the Effective Date, the Board (or any applicable
committee thereof) will determine, in its sole discretion, the Change in Control
vesting provisions of such awards.
(b)
Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Company or its affiliates to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, all such
payments and benefits being hereinafter referred to as the “Total Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties,
collectively the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in any other
plan, arrangement or agreement providing for a payment or benefit, the payments
under this Agreement shall be reduced in the order specified below, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). The payments and
benefits under this Agreement shall be reduced in the following order: (A)
reduction of any cash severance payments otherwise





--------------------------------------------------------------------------------




payable to the Executive that are exempt from Section 409A of the Code; (B)
reduction of any other cash payments or benefits otherwise payable to the
Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.
(c)
For purposes of this Agreement, a “Change in Control” of the Company shall mean
any of the following:

(i)
Any “person” (as defined in Section 13(h)(8)(E) of the Exchange Act), other than
the Company or any of its subsidiaries or any employee benefit plan of the
Company or any of its subsidiaries, becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company (or any successor to all or substantially all of the Company’s
assets) representing more than 30% of the combined voting power of the Company’s
(or such successor’s) then outstanding voting securities that may be cast for
the election of directors of the Company (other than as a result of an issuance
of securities initiated by the Company (or such successor) in the ordinary
course of business);

(ii)
As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination or contested election, or any combination
of the foregoing transactions, less than 51% of the combined voting power of the
then outstanding securities of the Company or any successor company or entity
entitled to vote generally in the election of the directors of the Company or
such other corporation or entity after such transaction are held in the
aggregate by the holders of the Company’s securities entitled to vote generally
in the election of directors of the Company immediately prior to such
transaction;

(iii)
All or substantially all of the assets of the Company are sold, exchanged or
otherwise transferred;

(iv)
The Company’s stockholders approve a plan of liquidation or dissolution of the
Company; or





--------------------------------------------------------------------------------




(v)
During any 12-month period within the Term, Continuing Directors cease for any
reason to constitute at least a majority of the Board. For this purpose, a
“Continuing Director” is any person who at the beginning of the Term was a
member of the Board, or any person first elected to the Board during the Term
whose election, or the nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds of the Continuing Directors then
in office, but excluding any person (A) initially appointed or elected to office
as result of either an actual or threatened election and/or proxy contest by or
on behalf of any “person” or “group” (within the meaning of Section 13( d) of
the Exchange Act) other than the Board, or (B) designated by any “person” or
“group” (within the meaning of Section 13(d) of the Exchange Act)) who has
entered into an agreement with the Company to effect a transaction described in
Section 11(c)(i) through (iv).

For the avoidance of doubt, to the extent any payment or benefit which
constitutes nonqualified deferred compensation under Section 409A is accelerated
upon a Change in Control, then a Change in Control shall not be deemed to have
occurred under subparagraphs (i)-(v) above unless such event also constitutes a
“change in control event” as such term is defined in Section 409A; provided,
that, any such acceleration and/or payment shall then be deemed to occur at the
next permissible event of any nature which would not result in a violation of
Section 409A.
12.
Survival of Terms. The provisions of Sections 7, 8(b), 8(c), 9 and 10 (and those
additional provisions necessary to interpret or apply them, including, without
limitation, rights to indemnity and directors and officers insurance) shall
survive the termination or expiration of this Agreement and will continue in
effect following the termination of Executive’s employment for the periods
described therein. If a Change or a Change in Control occurs during the Term,
the provisions of Section 11 shall survive the termination or expiration of this
Agreement and will continue in effect following the Change in Control for the
periods described therein. The provisions of Section 8(a) shall survive the
termination (but not the expiration) of this Agreement.

13.
Assignment. This Agreement shall not be assignable by either party without the
written consent of the other party except that the Company may assign this
Agreement to a subsidiary, affiliate or, subject to the terms of this Section
13, a third-party successor of the Company. Any failure by the Company to assign
this Agreement to an unaffiliated third‑party successor upon the Company’s sale
or transfer of all or substantially all of its business will be considered the
termination of Executive’s employment in the Context of a Change in Control
effective upon the closing of the applicable transaction without an assignment
to the successor, which closing constitutes a Change in Control. Any failure by
Executive to consent to the assignment of this Agreement to such unaffiliated
third-party successor will be considered the termination of Executive’s
employment for a Good Reason other than in the Context of a Change in Control
effective upon the closing of the applicable





--------------------------------------------------------------------------------




Change in Control transaction without any assignment to the successor. For the
avoidance of doubt, the parties acknowledge that the payment of any benefits
under this Section 13 shall be made in accordance with the applicable provision
of Section 10 or 11 of this Agreement within 60 days of the closing date of the
Change in Control transaction, provided that Executive has executed a Separation
Release, the Release Expiration Date has expired, and Executive has not revoked
the Separation Release, and no payments will be made pursuant to this Section 13
if a Change in Control transaction does not occur.
14.
No Inducement / Agreement Voluntary. Executive represents that (a) Executive has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Company or its agents not contained herein, (b) Executive
has entered into this Agreement voluntarily, after having the opportunity to
consult with legal counsel and other advisors of Executive’s own choosing, and
(c) Executive’s assent is freely given.

15.
Interpretation. Any Section, phrase or other provision of this Agreement that is
determined by a court, arbitrator or arbitration panel of competent jurisdiction
to be unreasonable or in conflict with any applicable statute or rule, shall be
deemed, if possible, to be modified or altered so that it is not unreasonable or
in conflict or, if that is not possible, then it shall be deemed omitted from
this Agreement. The invalidity of any portion of this Agreement shall not affect
the validity of the remaining portions. Unless expressly stated to the contrary,
all references to “days” in this Agreement shall mean calendar days.

16.
Prior Agreements / Amendments. This Agreement (a) represents the entire
agreement between the parties in relation to the employment of Executive by the
Company on, and subsequent to, the Effective Date and (b) revokes and supersedes
all prior agreements pertaining to the subject matter herein, whether written
and oral (including, for the avoidance of doubt, the Prior Agreement and the
employment agreement between the parties dated November 1, 2013). However, this
Agreement does not nullify or otherwise affect any prior equity awards granted
to Executive. This Agreement shall not be subject to modification or amendment
by any oral representation, or any written statement by either party, except for
a dated writing signed by Executive and the Company.

17.
Notices. All notices of any kind to be delivered in connection with this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered or if sent by nationally-recognized overnight courier
(e.g., FedEx, UPS, DHL, etc.) or by registered or certified mail, return receipt
requested and postage prepaid, addressed to the Company at 7102 Commerce Way,
Brentwood, Tennessee 37027, Attn: General Counsel, to Executive at Executive’s
then-existing payroll address, or to such other address as the party to whom
notice is to be given may have furnished to the other in writing in accordance
with the provisions of this Section. Any such notice or communication shall be
deemed to have been received: (a) if by personal delivery or
nationally-recognized overnight courier, on the date of such delivery; and (b)
if by registered or certified mail, on the third postal service day following
the date postmarked.





--------------------------------------------------------------------------------




18.
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee without giving effect to its principles
of conflicts of law.

The state and federal courts for Davidson County, Tennessee shall be the
exclusive venue for any litigation based in significant part upon this
Agreement.
19.
Mediation / Arbitration.

(a)
Any dispute concerning a legally cognizable claim arising out of this Agreement
or in connection with the employment of Executive by Company, including, without
limitation, claims of breach of contract, fraud, unlawful termination,
discrimination, harassment, retaliation, defamation, tortious infliction of
emotional distress, unfair competition, arbitrability and conversion
(collectively a “Legal Dispute”) shall be resolved according to the following
protocol:

(i)
The parties shall first submit the Legal Dispute to mediation under the auspices
of the American Arbitration Association (“AAA”) and pursuant to the mediation
rules and procedures promulgated by the AAA. The Company shall pay the expenses
associated with the mediation, including Executive’s reasonable and customary
legal expenses.

(ii)
In the event mediation is unsuccessful in fully resolving the Legal Dispute,
binding arbitration shall be the method of final resolution. The parties
expressly waive their rights to bring action against one another in a court of
law except as expressly provided herein. In addition to remedies at law, the
parties acknowledge that failure to comply with this provision shall entitle the
non-breaching party to injunctive relief to enjoin the actions of the breaching
party. Any Legal Dispute submitted to Arbitration shall be under the auspices of
the AAA and pursuant to the “National Rules for the Resolution of Employment
Disputes,” or any similar identified rules promulgated at such time the Legal
Dispute is submitted for resolution. All mediation and arbitration hearings
shall take place in either Davidson or Williamson County, Tennessee. The Company
shall pay all expenses associated with the arbitration, including Executive’s
reasonable and customary legal expenses, unless the Company prevails on all of
the material claims raised in such arbitration in which case, Executive shall be
solely responsible for his legal expenses.

(b)
Notice of submission of any Legal Dispute to mediation shall be provided no
later than one year following the date the submitting party became aware, or
should have become aware of, the conduct constituting the alleged claims.
Failure to do so shall result in the irrevocable waiver of the claim made in the
Legal Dispute.

(c)
Notwithstanding that mediation and arbitration are established as the exclusive
procedures for resolution of any Legal Dispute, (i) either party may apply to an





--------------------------------------------------------------------------------




appropriate judicial or administrative forum for injunctive relief and (ii)
claims by Company arising in connection with Sections 7, 8 and/or 9 may be
brought in any court of competent jurisdiction.
(d)
With respect to any breach or attempted breach of Sections 7, 8 and/or 9 of this
Agreement, each party acknowledges that a remedy at law will be inadequate,
agrees that the Company will be entitled to specific performance and injunctive
and other equitable relief (in addition to all other remedies to which the
Company is entitled, at law and equity) and agrees not to use as a defense that
any party has an adequate remedy at law. This Agreement shall be enforceable in
a court of equity, or other tribunal with jurisdiction, by a decree of specific
performance, and appropriate injunctive relief may be applied for and granted in
connection herewith. Such remedy shall not be exclusive and shall be in addition
to any other remedies now or hereafter existing at law or in equity, by statute
or otherwise. No delay or omission in exercising any right or remedy set forth
in this Agreement shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.

20.
Section 409A.

(a)
It is intended that each installment of the payments provided under this
Agreement, if any, is a separate “payment” for purposes of Section 409A and the
payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A‑1(b)(9)(iii) and 1.409A-1(b)(9)(v). Notwithstanding any other provision
to the contrary, a termination of employment with the Company shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of “deferred compensation” (as such term is defined in
Section 409A and the Treasury Regulations promulgated thereunder) upon or
following a termination of employment unless such termination is also a
“separation from service” from the Company within the meaning of Section 409A
and Section 1.409A-1(h) of the Treasury Regulations and, for purposes of any
such provision of this Agreement, references to a “separation,” “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(b)
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant,
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to Executive pursuant to this Agreement are or may become subject to
the additional tax under Section 409A(a)(1)(B) or any other taxes or penalties
imposed under Section 409A if provided at the time otherwise required under this
Agreement, then





--------------------------------------------------------------------------------




such payments shall be delayed until the date that is six months after the date
of Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
Executive’s death. Any payments delayed pursuant to this Section shall be made
in a lump sum on the first business day of the seventh month following
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of Executive’s death.
(c)
In addition, to the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A, then such amount
shall be reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations, including (i) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to any reimbursement or in-kind benefit is not subject to liquidation or
exchange for another benefit.

(d)
For the avoidance of doubt, any payment due under this Agreement within a period
following Executive’s termination of employment or other event, shall be made on
a date during such period as determined by the Company in its sole discretion.

(e)
Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A be subject to offset by any other amount unless
otherwise permitted by Section 409A.

(f)
This Agreement is intended to comply with the applicable requirements under
Section 409A, as modified from time to time, including exceptions and exemptions
provided for therein (the “409A Requirements”). Accordingly, this Agreement
shall be administered, construed and interpreted in a manner to comply with the
409A Requirements. Specifically, and without limiting the foregoing, if any
terms set forth in this Agreement are considered to be ambiguous, such terms
shall be administered, construed and interpreted in a manner to comply with the
409A Requirements.

21.
Indemnification and D&O. During the Term and thereafter, the Company agrees, to
the maximum extent permitted by law, to indemnify and hold Executive harmless
(including providing for advancement of expenses on a basis no less favorable
than any other officer





--------------------------------------------------------------------------------




or director of the Company) from and against any and all losses, claims, suits
or actions to which Executive becomes subject arising from his performance of
his duties to the Company and its affiliates and subsidiaries, including, DKL.
In addition, during the Term and for at least 1-day following the applicable end
of the statute of limitations, Executive will be eligible for coverage under the
Company’s Director’s and Officer’s liability insurance policy on terms which are
no less favorable than provided to any other employee, officer or director of
the Company.
22.
Legal Fees. As soon as reasonably practical following Executive’s presentation
of adequate substantiating documentation in accordance with the Company’s then
applicable policies, the Company shall reimburse Executive (or pay directly) all
reasonable legal fees and expenses incurred by him in the negotiation of this
Agreement.

[Remainder of Page Intentionally Blank;
Signature Page Follows]






--------------------------------------------------------------------------------





In witness whereof, the parties have executed this Agreement as of the date set
forth above.
COMPANY: DELEK US HOLDINGS, INC.    EXECUTIVE:
/s/ Jared Serff        /s/ Ezra Uzi Yemin    
By:    Jared Serff        Ezra Uzi Yemin
Title:    Executive Vice President
/s/ Abigail K. Yates    
By:    Abigail K. Yates
Title:    Executive Vice President





--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





letterheaduzitermsheet.jpg [letterheaduzitermsheet.jpg]Uzi Yemin
Exhibit A
Terms of Employment
Title
President, Chairman, and Chief Executive Officer
 
 
Base Salary
$1,075,000 annually to be paid out bi-weekly
 
 
Term
3 years
 
 
Short Term Bonus
Executive will be eligible for an annual bonus, which at target would equal to
140% of base salary up to a maximum of 200% of the target.
The annual bonus will be based on 60% Company’s financial (EPS) and 40%
non-financial metrics (HSE & Refinery Utilization and Availability)
 
 
Long Term Incentive (Equity Plan)
Executive will be eligible for the company’s long-term incentive plan, which
would consist of annual grants, which at target would be equal to $6,300,000
split 50% time vested restricted stock units and 50% performance based
restricted stock units.
 
 
Change in Control
3x base + bonus
18 months COBRA
Accelerated equity vest
Prorated bonus for year of termination
Unused vacation
 
 
Severance
2x base + bonus
18 months COBRA
6 month equity vest
 
 
Non-Compete
1 year
 
 
Resignation
6 month required notice, 1x base salary and 18 months COBRA







DELEK REFINING * DK CANADA * DELEK LOGISTICS PARTNERS * LION OIL COMPANY